Citation Nr: 0909091	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  04-27 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to a compensable evaluation for a service-
connected scar, right lower leg, prior to March 20, 2008.

3.  Entitlement to a compensable evaluation for a service-
connected scar, right lower leg, beginning March 20, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness

ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1955 to May 
1958. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied service connection for residuals of 
frozen feet and continued a noncompensable rating for 
service-connected right toe scar.  

The Veteran testified at a hearing before the undersigned in 
May 2006.  A transcript of the hearing is of record. 

In July 2006, the Board denied service connection for 
residuals of frozen feet, and denied a compensable rating for 
the service-connected right toe scar.  The Veteran appealed 
the case to the U.S. Court of Appeals for Veteran's Claims 
(CAVC).  In April 2008, the CAVC vacated the Board's decision 
and remanded the case to the Board for further development 
and readjudication.


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, frostbite of 
the feet was incurred during active service.

2.  Resolving all doubt in favor of the Veteran, for the 
period of January 24, 2002 to March 19, 2008, a service-
connected laceration scar, right great toe, was tender and 
painful.

3.  For the period beginning March 20, 2008, a service-
connected laceration scar, right great toe, did not manifest 
with any symptoms warranting a compensable evaluation. 


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, service 
connection for frostbite of the feet is established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2008).

2.  Resolving all doubt in favor of the Veteran, the criteria 
for a 10 percent disability rating for a service-connected 
scar right great toe, have been met for the period prior to 
March 20, 2008.  38 U.S.C.A. §§ 5103, 5107; 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Code 7804 (effective prior to and 
after August 30, 2002).

3.  The criteria for a compensable disability rating for a 
service-connected scar, right lower leg, have not been met 
for the period beginning March 20, 2008.  38 U.S.C.A. §§ 
5103, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Codes 
7800-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  
Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Court has also held that at a minimum, adequate VCAA 
notice in an increased rating claim requires that VA notify 
the claimant that, to substantiate such a claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  
Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).
The Veteran received initial VCAA notice, as it related to 
his service connection claim by way of January 2003, November 
2007 and December 2007 correspondence.  He received VCAA 
notice regarding his increased rating claim, by way of 
November 2008 correspondence.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claim, and identified his duties 
in obtaining information and evidence to substantiate his 
claim.  The November 2007, December 2007, and November 2008 
letters provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disabilities under consideration, pursuant to the 
recent holding in the Dingess decision.  
In this case, the Board finds that the November 2008 VCAA 
letter was in substantial compliance with the first and 
fourth requirements of Vazquez-Flores to the extent that the 
Veteran was notified that he needed to submit evidence of 
worsening that could include specific medical evidence, as 
well as lay evidence from other individuals.  
The Board is aware that this letter did not provide the type 
of notification set forth in the second requirement of 
Vazquez-Flores.  However, the diagnostic criteria for the 
service-connected scar would be satisfied by the claimant 
demonstrating a noticeable worsening in severity of the 
disability and the effect of that worsening had on his 
employment and daily life.  In addition, the Veteran provided 
such details of the effects of his service-connected scar on 
his daily life, in statements made during his May 2006 
videoconference testimony and his March 2008 VA examination.  
Therefore, no further analysis the second requirement of 
Vazquez-Flores is necessary.  

As it relates to the third Vazquez-Flores requirement, a 
discussion of the rating criteria utilized in the present 
case was not included in the November 2008 notice.  The SSOC 
could not provide VCAA compliant notice. See Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  It did, however, 
provide actual knowledge to the veteran of the rating 
criteria.  The veteran has had the opportunity to submit 
argument and evidence subsequent to receiving the notice.  
The presumption that a notice was prejudicial can be overcome 
by evidence of actual knowledge of the information on the 
part of the claimant.  Sanders v. Nicholson, 487 F.3d 881, 
888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 21 Vet. 
App. 334, 339 (2007).  The Board concludes that while the 
Veteran may not have received timely notification of the 
rating criteria, he and his representative are aware of the 
symptoms they contain.  Therefore, the Board finds that the 
duty to notify the Veteran in his claim for increased 
evaluations has been met.

Duties to Assist

Under 38 U.S.C.A. § 5103A, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002).  The information and evidence associated with 
the claims file consist of the Veteran's service medical 
records, and his post-service VA and private medical 
treatment records.  The Veteran was also afforded VA 
examinations in connection with his claims.  He has not 
identified any outstanding records for VA to obtain that were 
relevant to the claim and the Board is likewise unaware of 
such.  


Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  Lay persons are 
not competent to opine as to medical etiology or render 
medical opinions.  Barr v. Nicholson; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).


Factual Background

Service personnel records show that the Veteran served in 
Germany from September 26, 1956 to August 12, 1958.  His 
various military occupational specialties during this period 
were tank loader, scout observer, and rifleman.

Service medical records show that the Veteran was involved in 
a car accident in August 1956 and suffered trauma to his 
right foot in the form of skin abrasions.  Between October 
1956 and December 1956, the Veteran complained of pain in the 
arch of his right foot and gastroc (calf) region, which he 
indicated had persisted since the car accident.  The 
diagnosis was foot sprain, old.  One clinician opined that 
most of the leg pain, etc., was due to the Veteran's guarding 
of his foot.  X-rays were negative.  No orthological 
pathology was found, but the Veteran was observed to walk on 
the outer border of his foot and hold his anterior tibial 
muscles tightly.  It was also noted in these records that the 
Veteran was seen two to three times per week for these 
complaints.

In January 1957, the Veteran returned to sick call with a 
complaint that his right foot stayed cold and had poor 
circulation.  No diagnosis was provided.  Later that same 
month, the Veteran was seen for a painful right foot, with 
reported history of having been thrown through the car 
windshield with laceration to right foot.  After a brief 
clinical evaluation the diagnosis, was "no orthopedic 
disability."  Treatment notes dated in May 1957 reveal 
complaints of tenderness in the left heel following a 
marching course.  The development of blisters was noted.  He 
was treated for blisters again in January 1958.  The Veteran 
was also treated in March 1958 with back and foot pain after 
having fallen on some hard steps.  The May 1958 separation 
examination did not specifically reference any findings of 
frostbite residuals or other cold-weather injuries related to 
the feet.

Post-service VA treatment records, dated from January 2002 to 
February 2004, show the Veteran reported a 30-year history of 
dythesisas and pain in his legs and feet, with a history of 
frostbite injury to his legs and feet while serving in 
Germany.  Diagnoses included peripheral neuropathy and 
dyestheseias.  A February 2002 nerve conduction study showed 
moderate sensory neuropathy, bilateral lower extremities.  

At a VA examination in March 2003, the Veteran reported that 
he conducted patrols in below-zero weather during service in 
Germany.  He stated that he had seen many doctors for his 
feet on many occasions, but was unable to recall any specific 
treatment.  His current symptoms included tingling, burning 
and intermittent numbness in the feet.  After reviewing the 
claims file, the examiner reported that he could not find any 
records in the claims file to substantiate treatment for cold 
injury or frostbite.  In brief, the physical examination 
showed no evidence of frostbite.  The examiner noted that 
prior EMG/NVC studies showed a motor sensory bilateral 
neuropathy below the knee, and although the Veteran had low 
back severe spinal stenosis; neurology and neurosurgery 
records revealed the pain was not related to neurogenic 
claudication.  Based on these findings, the examiner opined 
that it was as likely as not that the peripheral neuropathy 
was related to a cold injury, if in fact, it was determined 
that the Veteran experienced such an injury. 

At a May 2006 videoconference hearing, the Veteran testified 
that while stationed in Germany his duties included 12-hour 
shifts outdoors in temperatures as low as 25 degrees below 
zero.  He stated further that his uniform consisted only of a 
regular field jacket and combat boots, and that when walking 
patrol his feet would get so cold that they would become 
numb.  He testified that he went to sick call for foot pain.  
He also stated that his foot problems had continued since 
service, and the current involved problems with circulation 
and symptoms of tingling and numbness.  In addition, he 
testified that when it gets cold his feet turn white and red, 
and he must wears two pairs of socks.  

The Veteran was afforded another VA examination in March 
2008, where he again reported a cold weather injury to his 
bilateral lower extremities in service.  He reported current 
symptoms of diffuse dysethesias over both feet, as well as 
pain in his bilateral ankles and knees.  He also reported 
tingling, burning, and numb sensations in both feet and lower 
legs (to the knees).  The physical examination revealed dry, 
scaly skin over the entire bilateral feet and absent 
posterior tibial pulses.  There also was stiffness and 
limited motion in the knee and ankle joints, without 
constitutional symptoms of arthritis.  The diagnoses were 
frostbite residuals, bilateral feet and lower legs; 
degenerative joint disease, bilateral knees; Achilles 
tendonitis, bilateral ankles; and peripheral neuropathy, 
bilateral lower extremities.  

The examiner opined that the Veteran's bilateral foot 
condition, including the arthritis in his feet, Achilles 
tendonitis, and peripheral neuropathy in the feet and lower 
legs, were at least as likely as not caused by or a result of 
the frostbite sustained during his military service.  The 
degenerative joint disease, bilateral knees, was less likely 
than not to have been incurred in service.  The rationale was 
that the Veteran provided a credible history of frostbite to 
both feet and lower legs during his military service in 
Germany- despite lacking any medical documentation of the 
same in his service treatment records or claims file.  The 
examiner further noted that long-term sequelae of frostbite 
included paresthesias and sensory deficits, hyperhidorosis or 
anhidrosis, cracking skin, loss of nails, abnormal color 
changes, cold sensitivity, joint stiffness, and more.  Also 
referenced was an August 2002 clinical note from a VA 
neurologist who described decreased light touch in both of 
the Veteran's lower extremities below the knee area and 
dysethesia from the knees down.  That neurologist's 
assessment was "a gentleman with symptoms consistent with 
'frostbite in the 1950's,' having bilateral lower extremity 
sensory abnormalities and nerve conduction studies with a 
sensori-motor polyneuropathy."


Analysis

The Veteran contends that he is entitled to service 
connection for residuals of a frostbite injury.

The medical evidence of record clearly shows current 
disabilities involving the feet and lower extremities which 
have been diagnosed as residuals of frostbite.  Therefore, 
the next question is whether a frostbite or similar cold 
weather injury occurred during service.  

As noted, service treatment records reflect no complaints or 
clinical findings of a cold weather or frostbite injury 
involving the Veteran's feet and lower extremities noted in 
the service treatment records.  The only evidence that the 
Veteran experienced "frozen feet" while on active duty in 
Germany, is his own testimony.  Nonetheless, the Board notes 
that lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494- 95 (lay person may provide eyewitness account of 
medical symptoms)).  The Veteran is competent to report that 
his feet felt extremely cold and numb during his outdoor 
patrols while stationed in Germany during the winter months 
as this is clearly capable of lay observation.

While lay statements do not always require corroboration in 
order to support a claim, the Board still has an obligation 
to determine whether such evidence is credible in and of 
itself, by considering such things as inconsistent 
statements.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1337 
(Fed. Cir. 2006).  In this case, personnel records confirm 
that the Veteran's service in Germany coincided (at least in 
part) with the winter season.  In addition, his military 
occupational specialties included rifleman and scout 
observer.  It is not, therefore, implausible that he 
performed guard patrol duty on occasion as he has testified.  
There also is no evidence of record that directly contradicts 
the Veteran's testimony (such as inconsistent statements to 
medical personnel or other VA personnel) regarding the 
alleged in-service events.  Therefore, the Veteran's 
statements that he experienced "frozen feet" during outdoor 
patrols in extremely cold temperatures, as well as numbing 
and tingling sensations in the lower extremities, are 
satisfactory lay evidence of a cold weather injury in 
service.  

As a current disability and in-service injury have been 
established, the last element to establish service connection 
is competent medical evidence of a relationship or nexus 
between the current disability and the in-service injury.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. 
§ 3.303.  The record contains competent medical opinions 
which link current foot disorders to a cold weather/frostbite 
injury during service.  There are no contrary medical 
opinions of record.  

It should be noted that the absence of documented complaints 
specifically regarding a frostbite injury during service, as 
well as the lack of treatment for such residuals from 
discharge in 1958 until 2002, certainly weighs against the 
Veteran's claim.  38 C.F.R. § 3.303(b); see Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (holding that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim).  However, the Veteran has been 
given the benefit of the doubt that despite specific 
diagnosis of frostbite, his feet were in fact exposed to very 
cold temperatures in service.  Also, "symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology."  Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  As such, the cumulative evidence is in relative 
equipoise, and so the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Service connection for 
residuals of a frostbite injury is granted.  


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  Here, the evidence shows varying degrees of the 
service-connected scar for different periods, therefore Board 
finds that it is appropriate to apply staged ratings in this 
case.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected right toe scar is currently 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7805.  The 
rating criteria for scars were changed, effective August 30, 
2002.  See 67 Fed. Reg. 49590- 49599 (July 31, 2002).  In 
keeping with VA practice and appropriate precedent, the 
rating agency should apply the version of the regulation that 
is most favorable to the veteran, since the regulations 
changed during the pendency of his appeal.  See VAOPGCPREC 7-
03 (2003).  If the pre-amended criteria are more favorable, 
then VA can apply them, but only through the period up to the 
effective date of the revision.  Thus, the Board considers 
various criteria promulgated during the appeal period, 
bearing in mind that it may apply those most favorable to the 
veteran up to the date of any revision.  The Board notes 
that, as to the Veteran's service-connected scar, there is no 
significant difference between the old and the revised 
regulations for rating purposes.  

To warrant a compensable evaluation under the old criteria, 
the scar would need to involve the head, face or neck and be 
moderately disfiguring (Diagnostic Code 7800); exceed 6 
inches or 1 square foot (Diagnostic Codes 7801- 7802); be 
superficial, poorly nourished, or characterized by repeated 
ulceration (Diagnostic Code 7803); be superficial, tender and 
painful on objective demonstration (Diagnostic Code 7804); or 
cause some limitation of the function of the part affected 
(Diagnostic Code 7805).  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805 (effective prior to August 30, 2002).  

To warrant a compensable evaluation under the revised 
criteria, the scar would need to involve the head, face or 
neck and have at least one character of disfigurement 
(Diagnostic Code 7800); be deep or cause limited motion and 
exceed 6 inches (Diagnostic Code 7801); be superficial and at 
least 144 square inches or greater (Diagnostic Code 7802); be 
superficial and unstable (Diagnostic Code 7803); be 
superficial and painful on demonstration (Diagnostic Code 
7804); or cause some limitation of the function of the part 
affected (Diagnostic Code 7805).  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800- 7805 (effective August 30, 2002).   


Factual Background

The pertinent evidence includes testimony provided at a March 
2006 videoconference hearing and a VA examination report 
dated March 20, 2008.  None of the available VA outpatient 
treatment records reflect treatment for the right toe scar.  

At the Veteran's May 2006 hearing, he testified that his scar 
was very painful.  He stated that he could not flex his right 
toe in an upward motion without experiencing pain. 

The Veteran underwent a VA examination in April 2008.  Upon 
physical examination, the scar was noted to be located on the 
dorsal surface of the right great toe.  It measured 0.1 cm in 
width and 1.2 cm in length.  There was no tenderness upon 
palpation, adherence to underlying tissue, underlying soft 
tissue damage or tissue loss, skin ulceration or breakdown.  
The scar was not elevated or depressed.  It was the same 
color as the surrounding skin.  The texture was normal and 
there was no induration or inflexibility.  The scar did not 
cause limitation of motion or loss of function.  The 
diagnosis was laceration scar, right great toe.


Analysis

The Veteran's service-connected right toe scar is currently 
evaluated as noncompensably (0 percent) disabling pursuant to 
38 C.F.R. § 4.118, Diagnostic Code 7805.  He claims that the 
severity of his scar warrants an increase in the rating 
currently assigned.  

Based on a review of the evidence, the Board finds that for 
the period prior to March 20, 2008, a compensable rating of 
10 percent may be assigned, pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective prior to August 30, 2002).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  This 
compensable rating is based on the Veteran's testimony that 
his service-connected right great toe scar was very painful, 
particularly upon flexion of the toe.  The Board is resolving 
reasonable doubt in the Veteran's favor as he is certainly 
competent to testify as to whether his scar is painful.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (an appellant 
is qualified to offer evidence concerning matters susceptible 
to lay observation).  

A higher rating is not warranted as the scar did not involve 
the head, face, or neck (Diagnostic Codes 7800, effective 
prior and after August 30, 2002).  The scar measured 
significantly less than 6 inches and was not deep (Diagnostic 
Code 7801-7802).  The scar was not poorly nourished, 
ulcerated, or unstable (Diagnostic Code 7803).  The scar also 
has not been shown to cause any limitation of the function of 
the right toe or foot (Diagnostic Code 7805).  A disability 
rating of 10 percent, and no higher, for a painful scar, 
right great toe is granted for the period prior to March 20, 
2008.

For the period beginning March 20, 2008; however, the Board 
finds that the Veteran's service-connected scar does not more 
nearly approximate the criteria associated with a compensable 
rating under Diagnostic Codes 7800 through 7805; under the 
former or the revised criteria.  In this regard, the Veteran 
denied having any pain or tenderness upon palpation of the 
toe scar at the April 2008 VA examination.  Thus, even a 
minimal compensable rating under Diagnostic Code 7804 is not 
warranted.  

No higher evaluations can be assigned pursuant to any other 
potentially applicable diagnostic code, under the former or 
the revised criteria.  See Butts v. Brown, 5 Vet. App. at 539 
(1993).  A higher rating is not warranted as the scar did not 
involve the head, face, or neck (Diagnostic Codes 7800).  The 
scar measured significantly less than 6 inches and was not 
deep (Diagnostic Code 7801-7802).  The scar was not poorly 
nourished, ulcerated, or unstable (Diagnostic Code 7803).  
The scar also has not been shown to cause any limitation of 
the function of the right toe or foot (Diagnostic Code 7805).  
Therefore, for the period beginning March 20, 2008, a 
noncompensable rating is warranted for the scar, right great 
toe.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against an increased 
rating for this particular period, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Resolving all doubt in favor of the Veteran, service 
connection for the residuals of frozen feet is granted.

Prior to March 20, 2008, a disability rating of 10 percent 
for a service-connected scar, right lower leg is granted.

Beginning March 20, 2008, a compensable evaluation for a 
service-connected scar, right lower leg is denied.



____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


